          Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

__________________________________________
New Hampshire Lottery Commission,          )
                                          )
                       Plaintiffs,        )
                                          )
v.                                        ) Civil Action No. 1:19-cv-00163-PB
                                          )
William Barr, in his official capacity    )
As Attorney General;                      )
                                          )
United States Department of Justice,      )
                                          )
                       Defendants.        )
__________________________________________)
NeoPollard Interactive, LLC,              )
                                          )
Pollard Banknote Limited,                 )
                                          )
                       Plaintiffs         )
                                          )
               v.                         )
                                          )
William Barr, in his official capacity    )
As Attorney General;                      )
                                          )
United States Department of Justice,      )
                                          )
The United States of America,             )
                                          )
                       Defendants.        )
__________________________________________)

                    MEMORANDUM OF LAW OF
AMICUS MICHIGAN BUREAU OF STATE LOTTERY IN SUPPORT OF PLAINTIFFS’
                MOTIONS FOR SUMMARY JUDGMENT

       The Michigan Bureau of State Lottery (“Michigan Lottery” or “Amicus”) files this

Memorandum of Law of Amicus Curiae to provide this Court with additional perspective on the

erroneous nature of the Department of Justice’s (DOJ) 2018 Opinion and the detrimental impact

it has on the 47 jurisdictions nationwide that rely on lottery revenues to fund vital services.



                                                  1
            Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 2 of 13



         The Michigan Lottery hereby represents that the Kentucky Lottery Corporation, the

Tennessee Education Lottery Corporation, the Virginia Lottery, the Rhode Island Lottery, the

Colorado State Lottery Division, the North Carolina Education Lottery, the State of Delaware,

the State of Idaho, the State of Vermont, the State of Mississippi, the State of Alaska, and the

District of Columbia all support this motion and the requested relief. See Exhibit 1.

            INTEREST AND STATEMENT OF POSITION OF AMICUS CURIAE

         In fiscal year 2017 alone, reported revenues for the forty-seven (47) government-operated

lotteries nationwide exceeded $80 billion, 1 providing critical support for preK-12 education,

college scholarships, environmental protection, senior citizens, first responders, and

infrastructure projects, among other things. But now those vital revenues are at risk. The

Department of Justice’s (DOJ) 2018 Opinion titled Reconsidering Whether the Wire Act Applies

to Non-Sports Gambling, 42 Op. O.L.C. (2018), (the 2018 Opinion) casts doubt on whether even

routine activities involved in operating a state lottery could be viewed as violating the Wire Act,

18 U.S.C. §1084, a criminal statute enacted in 1961 to combat sports bookmaking. The 2018

Opinion inexplicably reverses the reasoning in the DOJ’s 2011 Opinion titled Whether Proposals

by Illinois and New York to Use the Internet and Out-of-State Transaction Processors to Sell

Lottery Tickets to In-State Adults Violates the Wire Act, 35 Op. O.L.C. (2011), (the 2011

Opinion) and specifically identifies government-operated lotteries as potentially violating the

Wire Act. See 2018 Opinion at 22.

         The interest of the Amicus in this case is threefold. First, each lottery and state

supporting the Amicus, (aside from Mississippi and Alaska 2), has entered into at least one multi-


1
 Terri Markle, Bruce LaFleur, & Byron LaFleur, LaFleur’s 2018 World Lottery Almanac, 243 Tbl. FY 17
Consolidated U.S. Lottery Revenues, Prizes & Government Transfers by GDP (26th ed. 2018).
2
 The State of Alaska does not have a lottery. Its interest stems from an education raffle that is done through
Alaska’s Permanent Fund Dividend program.


                                                          2
              Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 3 of 13



jurisdictional agreement with Plaintiff New Hampshire Lottery Commission governing sales of

multi-jurisdictional lottery games such as Mega Millions, Powerball, or Lucky for Life.

Nationwide, these three games generated a reported $7.8 billion in revenues in 2017. 3 Thus,

impairing lottery sales will cause the lotteries significant financial harm. Second, the lotteries

have contracted with various vendors—including, in some cases, Plaintiff Pollard Banknote—to

provide services that are potentially implicated by the 2018 Opinion. Third, the lotteries are now

faced with choosing between permanently losing millions of dollars in funding for vital public

services or potentially facing criminal liability. Although each lottery employs geolocation or

other technology to ensure that lottery wagers are placed only within the applicable jurisdiction,

lottery communications covered by the Wire Act may cross state lines.

           This Court should apply the Wire Act’s language, declare that it does not apply to the

non-sports activities of government-conducted lotteries, and enjoin the DOJ from taking action

pursuant to its 2018 Opinion. Moreover, because the DOJ’s actions endanger revenue generated

for numerous governments across the United States, this Court should enter an order universally

enjoining enforcement of the 2018 Opinion or, in the alternative, issue a declaratory judgment in

Plaintiffs’ favor that applies to the DOJ nationwide.




3
    Id. at 357 Tbl. U.S. Lotteries’ Calendar 2017 Sales By Game.


                                                           3
          Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 4 of 13



                                            ARGUMENT

       Although this Court weighs many factors in considering whether to issue a declaratory

judgment or permanent injunction, see, e.g., MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,

127 (2007); eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006), Amicus offers support

on two critical issues: the Wire Act’s limitation to sports wagering and the need for nationwide

equitable relief. This case presents a substantial controversy of sufficient immediacy to require

declaratory relief, see MedImmune, 549 U.S. at 127, and the irreparable harm to the public fisc,

see eBay, 547 U.S. at 331, together with the risk of nationwide enforcement and the need to fully

remedy the parties’ harms, necessitates nationwide injunctive relief.


I.     The Wire Act’s prohibitions apply only to sports wagering.

       The Wire Act’s language shows that the modifier “on any sporting event or contest”

modifies both “bets or wagers” and “information assisting in the placing of bets or wagers.”

Applying the last-antecedent rule, as the 2018 Opinion did to limit the modifier to only the latter

phrase, results in an unlikely, if not absurd, result. If the Court views resort to the legislative

history necessary, the history confirms that the Wire Act’s prohibitions are limited to sports-

wagering activities.


       A.      The statute’s language reflects its limited scope.

       Subsection (a) of the Wire Act, 18 U.S.C. § 1084(a), contains two broad clauses, each of

which sets forth prohibited uses of a wire communication facility. The plain language of the first

clause shows that it is limited to sports wagering. The first clause prohibits knowing use of a

wire communication facility “for the transmission in interstate or foreign commerce of bets or

wagers or information assisting in the placing of bets or wagers on any sporting event or




                                                   4
             Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 5 of 13



contest.” Id. This language is best interpreted by applying the “series-qualifier” principle of

statutory interpretation to reach a coherent, consistent result. That rule provides that a modifier

at the end of a series of terms modifies all of them when the modifier is as applicable “to the first

and other words as to the last.” Paroline v. United States, 572 U.S. 434, 447 (2014) (internal

quotation omitted). In such circumstances, “the natural construction of the language demands

that the clause be applicable to all.” Id. In other words, when presented with two parallel

phrases—such as “bets or wagers” and “information assisting in the placing of bets or wagers”—

the modifier should be read to apply to both. Here, the modifier is plainly as applicable to both

phrases. Thus, “the natural construction of the language demands” applying the series qualifier

“on any sporting event or contest” to both “bets or wagers” and “information assisting in the

placing of bets or wagers.” 4

           The 2018 Opinion rejected the series-modifier rule, concluding that the first clause’s

structure was not straightforward, and instead applied the last antecedent rule. See 2018 Opinion

at 8-10. But it did so in a “mechanical way” that “require[s] accepting unlikely premises,”

contrary to Paroline, 472 U.S. at 477 (internal quotation omitted). More specifically, the 2018

Opinion concluded that the Wire Act forbids transmitting all bets and wagers, but that it forbids

transmitting information assisting in placing only sports-related bets or wagers. This

interpretation’s inconsistency is also seen in the interplay between the first and second clauses.

The second clause prohibits knowing use of a wire communication facility “for the transmission

of a wire communication which entitles the recipient to receive money or credit as a result of

bets or wagers, or for information assisting in the placing of bets or wagers.” 18 U.S.C.

§1084(a). Because the 2018 Opinion interprets this clause as applying beyond sports-related


4
    See also Plaintiff NeoPollard’s Memorandum of Law in Support of Motion for Summary Judgment, p. 12–13.



                                                        5
          Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 6 of 13



activity, a lottery would be prohibited from using the interstate wires to communicate a message

entitling a player to receive winnings, even though it could permissibly transmit information

assisting that person in placing the (ultimately winning) lottery wager.


       B.      The Wire Act’s legislative history confirms its limited scope.

       If the Court determines that resort to the Wire Act’s legislative history is appropriate,

reviewing that history confirms that the Wire Act applies only to sports-wagering activity. The

Wire Act was passed to combat sports gambling. In 1961, Attorney General Robert F. Kennedy

proposed the legislation as part of a comprehensive effort to fight organized crime, which relied

in part on gambling to fund its operations. See Robert Kennedy Urges New Laws to Fight

Rackets, N.Y. Times, Apr. 7, 1961, at 1; see also Martin R. Pollner, Attorney General Robert F.

Kennedy’s Legislative Program to Curb Organized Crime and Racketeering, 28 Brook. L. Rev.

37, 38 (1961). After the Wire Act was enacted, Attorney General Kennedy confirmed its

intended scope, noting that the law had “an immediate effect on the operators of the nation’s

leading race wire services.” Robert F. Kennedy, The Program of the Department of Justice on

Organized Crime, 38 Notre Dame L. Rev. 637, 638 (1963). The legislative history provides no

express indication that Congress intended the Wire Act’s prohibitions to extend beyond sports-

wagering activity.


       C.      The Wire Act should be read in pari materia with the UIGEA.

       Further, broadly enforcing the Wire Act to encompass government-operated lotteries

would cause confusion. The Unlawful Internet Gaming Enforcement Act, 31 U.S.C. §§ 5361–

5367, specifically excludes intrastate bets authorized by state law (such as wagers on state-

operated lotteries) from “unlawful Internet gambling,” 31 U.S.C. § 5362(10)(B), and excludes



                                                 6
          Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 7 of 13



intermediate routing of data from the determination of where the bet is placed or received, 31

U.S.C. § 5362(10)(E). Both the Wire Act and the UIGEA regulate persons “engaged in the

business of betting or wagering” and should be read in pari materia to harmonize the two

statutes. See Ironshore Specialty Ins. Co. v. United States, 871 F.3d 131, 137–38 (1st Cir. 2017).

A contrary reading would create an inconsistent body of federal anti-gambling laws.


       D.      Multiple federal appellate courts have concluded that the Wire Act prohibits
               transmissions related only to sports gambling.

       Both the First Circuit and Fifth Circuit Courts of Appeal have concluded that the Wire

Act’s language applies only to sports-related gambling. The Fifth Circuit, in In re Mastercard

Int’l Inc., 313 F.3d 257 (5th Cir. 2007), adopted the lower court’s conclusion that “a plain

reading of the [Wire Act] clearly requires the object of the gambling be a sporting event or

contest. Both the rule and the exception to the rule expressly qualify the nature of the gambling

activity as that related to a ‘sporting event or contest.’” Id. at 262 (citing In re MasterCard

Intern. Inc., 132 F. Supp. 2d 468, 480 (E.D. La. 2001)). The First Circuit, in United States v.

Lyons, 740 F.3d 702, 718 (1st Cir. 2014), held that the Wire Act “applies only to ‘wagers on any

sporting event or contest,’ that is, sports betting.” Id. (citing 18 U.S.C. § 1084(a)).


II.    Nationwide equitable relief is appropriate.

       If declaratory or injunctive relief is granted, the Amicus requests that this Court issue

nationwide equitable relief to preserve this $80-billion-dollar-per-year industry that supports

critical public services in many states. A federal district court has wide discretion concerning

injunctive relief. See K-Mart Corp. v. Oriental Plaza, Inc., 875 F.2d 907, 915 (1st Cir. 1989).

Moreover, “[i]njunctions must be tailored to the specific harm to be prevented.” Ross-Simons of

Warwick, Inc. v. Baccarat, Inc., 217 F.3d 8, 14 (1st Cir. 2000).


                                                  7
          Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 8 of 13



       It is consistent with principles of equity that the Court require the DOJ to apply the same

standard to other jurisdictions that it orders the DOJ to apply in New Hampshire. See, e.g.,

Harmon v. Thornburgh, 878 F.2d 484, 495 n. 21 (D.C. Cir. 1989) (noting that invalidating

agency regulations usually results in vacating them, not merely prohibiting their application to

petitioners). Amicus requests that, if the Court chooses not to grant nationwide relief, it asks the

DOJ to commit on the record that it will not enforce the 2018 Opinion in other jurisdictions.

       But additional grounds for nationwide equitable relief favor granting broad relief here,

including the DOJ’s nationwide enforcement of the 2018 Opinion and the inability of local relief

to fully remedy Plaintiffs’ harms.


       A.      Nationwide relief best responds to nationwide enforcement.

       In cases where a federal executive agency’s decisions will be universally enforced,

nationwide equitable relief is appropriate. See New York v. United States Dep’t of Commerce,

351 F. Supp. 3d 502, 677–78 (S.D.N.Y. 2019) (citing Califano v. Yamasaki, 442 U.S. 682, 702

(1979) (“[T]he scope of injunctive relief is dictated by the extent of the violation established, not

by the geographical extent of the plaintiff class.”)); Earth Island Institute v. Ruthenbeck, 490

F.3d 687, 699 (9th Cir. 2007), rev’d in part on other grounds, 555 U.S. 488 (2009). That is

precisely the case here. This suit does not present an issue that might “benefit from development

in different factual contexts and in multiple decisions by various courts of appeals,” see

California v. Health & Human Servs., 351 F. Supp. 3d 1267, 1300 (N.D. Cal. 2019) (citing

California v. Azar, 911 F.3d 558, 583 (9th Cir. 2018)). The issue will be identical in other

jurisdictions, and the irreparable harms suffered will vary only in their extent.

       More particularly, if relief is not nationwide, the irreparable injuries the New Hampshire

Lottery Commission alleges will be suffered by the other jurisdictions operating lotteries. These


                                                  8
          Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 9 of 13



lotteries remain at risk of the DOJ’s enforcement of the 2018 Opinion. See City of Chicago v.

Sessions, 888 F.3d 272, 289 (7th Cir. 2018) (“[F]or issues of widespread national impact, a

nationwide injunction can be beneficial in terms of efficiency and certainty in the law, and more

importantly, in the avoidance of irreparable harm . . . .”). Without equitable relief on a national

level, government-operated lotteries will have to choose from a number of undesirable options:

(a) to suspend lottery sales until the prospect of criminal liability is eliminated; (b) to make

costly changes in attempting to comply with the broadest possible interpretation of the 2018

Opinion; or (c) to seek judicial relief through multiple suits across the nation that could take

years to resolve. Lottery sales, once lost, can never be recaptured, and pursuing any of those

options will irreparably damage lotteries’ support of public causes. Indeed, as previously

described, the 2018 Opinion puts countless dollars of public funding at risk for a variety of

critical programs.

       In addition to public services, lottery sales support local businesses where tickets are

sold, the vendors that provide lottery services, and countless jobs. Further, the fear of

prosecution arising from the 2018 Opinion has also immediately impaired government-operated

lotteries’ ability to continue developing their lottery products—and the DOJ gave states less than

six months to determine how to comply.

       The 2018 Opinion shows that the DOJ will target States that have started internet lottery

sales since the 2011 Opinion. See 2018 Opinion at 22–23. But the Opinion could be viewed as

capturing far more than internet lottery sales. It could be read as equally applying to traditional

lottery games where tickets are sold in-state but information is transmitted over the wires,

electronic communications between States in multi-jurisdictional lottery games such as Mega

Millions (see New Hampshire Lottery’s Compl., ¶ 44–55), communications between lottery




                                                  9
         Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 10 of 13



vendors and computer gaming systems sometimes located out-of-state (including emergency

backup systems) (see id. at ¶ 20-43), and interstate advertising—including traditional media,

social media, and e-mail advertising (see id. at ¶ 70–75).


       B.      Nationwide relief is better suited to providing complete relief to Plaintiffs.

       A nationwide injunction is proper when “necessary to give Plaintiffs a full expression of

their rights.” See California, 351 F. Supp. 3d at 1300 (citing Hawaii v. Trump, 878 F.3d 662,

701 (9th Cir. 2017), rev’d on other grounds, 138 S.Ct. 2392 (2018)); see also Bresgal v. Brock,

843 F.2d 1163, 1170–71 (9th Cir. 1987) (stating that applying an injunction to non-parties does

not make it overbroad “if such breadth is necessary to give prevailing parties the relief to which

they are entitled.”). In the instant case, nationwide relief is better suited to providing complete

relief to Plaintiffs because neither New Hampshire nor NeoPollard will be fully relieved of the

2018 Opinion’s limitations if this Court restricts equitable relief to this jurisdiction. Simply put,

the people they conduct lottery business with in other jurisdictions will still be affected.

       As explained in its Memorandum, New Hampshire participates in multi-jurisdictional

lottery games, and the other participating states will still be subject to enforcement of the 2018

Opinion if the Court does not grant nationwide relief. Consequently, if New Hampshire is

provided only local relief, it will likely face reduced sales or possibly even suspension of its

multi-jurisdictional lottery games. Jackpots in multi-jurisdictional lottery games will be

significantly smaller if other jurisdictions cease participation because of the 2018 Opinion.

Without the attraction of high-jackpot growth, sales of these games will suffer, and revenue will

be permanently lost.

       NeoPollard, which has indicated that equitable relief is necessary to “continue . . . lawful

business practices” (NeoPollard’s Compl. at ¶ 13), also will continue to face harm if relief is not


                                                 10
         Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 11 of 13



granted nationwide. NeoPollard provides gaming services and technology to Michigan and other

jurisdictions that will remain subject to risk of enforcement of the 2018 Opinion. NeoPollard

may have to invest substantial funds to create systems that comply with the 2018 Opinion and

maintain those systems in addition to maintaining the current system in New Hampshire. And

even with such an investment, a declaratory ruling covering only the parties leaves open the

possibility that payment processors and vendors facing enforcement may terminate business

because they lack assurance that the lottery transactions are lawful.

       The participants in the government-operated lottery industry have created an interwoven

system, and dismantling any element will have ripple effects that may not be obvious at first

blush. Numerous vendors will be forced to determine whether their activities should halt. Those

decisions will negatively impact both the New Hampshire Lottery and NeoPollard. Without

question, anything short of nationwide equitable relief is hollow.


                        CONCLUSION AND RELIEF REQUESTED

       Amicus requests that the Court grant summary judgment in Plaintiffs’ favor, granting

their claims for declaratory and injunctive relief. The 2018 Opinion incorrectly interprets the

Wire Act to apply beyond sports-related gambling. Given the 2018 Opinion’s nationwide

ramifications on government-operated lotteries and the inability of local relief to fully remedy

Plaintiffs’ harms, Amicus requests that any equitable relief rendered be nationwide in scope.




                                                11
        Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 12 of 13



                                          Respectfully submitted,

                                          MICHIGAN BUREAU OF
                                          STATE LOTTERY

                                          By Its Attorneys,

                                          SHEEHAN PHINNEY BASS & GREEN

Dated: March 11, 2019                       By: /s/ Peter S. Cowan
                                          Peter S. Cowan
                                          (NH Bar #182)
                                          1000 Elm Street, 17th Floor
                                          Manchester, NH 03110
                                          603-627-8193
                                          pcowan@sheehan.com
                                          (Special Assistant Attorney General)
                                          -and-

                                          DANA NESSEL
                                          MICHIGAN ATTORNEY GENERAL

                                          /s/ Donald S. McGehee
                                          Donald S. McGehee
                                          (Michigan Bar #P37489)
                                          (admitted pro hac vice)

                                          /s/Melinda A. Leonard
                                          Melinda A. Leonard
                                          (Michigan Bar #P63638)
                                          (admitted pro hac vice)

                                          /s/Mark G. Sands
                                          Mark G. Sands
                                          (Michigan Bar #P67801)
                                          (admitted pro hac vice)
                                          Michigan Assistant Attorneys General
                                          Attorneys for Amicus Curiae
                                          Alcohol & Gambling Enforcement Div.
                                          1st Floor, G. Mennen Williams Bldg.
                                          525 West Ottawa
                                          PO Box 30736
                                          Lansing, MI 48909
                                          517-241-0210
                                          Mcgeheed1@michigan.gov




                                     12
         Case 1:19-cv-00163-PB Document 37 Filed 03/11/19 Page 13 of 13



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which sent notification of such filing to all counsel of record.

                                                   _/s/ Peter S. Cowan
                                                       Peter S. Cowan




                                                 13
